      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ROBIN RUDD,

      Plaintiff,

v.                                      CASE NO. 4:21-cv-00103

FOUNDATION RISK PARTNERS, CORP.,
d/b/a ACENTRIA INSURANCE, and
NATHAN MARKS,

     Defendants.
_____________________________________/

                                   COMPLAINT

      Plaintiff, ROBIN RUDD, sues the Defendants, FOUNDATION RISK

PARTNERS, CORP. d/b/a ACENTRIA INSURANCE (“Acentria”), and

NATHAN MARKS (“Marks”), and alleges as follows:

                                 JURISDICTION

      1.     This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1331, in that Plaintiff’s claim arises under the laws of the United States.

This Court has personal jurisdiction over the parties to this action because the

Plaintiff has subjected herself to the jurisdiction of this Court; over Defendant

Acentria, pursuant to 29 U.S.C. § 216(b), and because it is a Florida Corporation

with an office for conducting business within the judicial district of this Court; and

over Defendant Marks because he is domiciled in the State of Florida.

                                          1
      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 2 of 12




                                          VENUE

       2.     Venue of this action is properly in this Court pursuant to 28 U.S.C. §

1391(b) in that Defendant Marks resides in the judicial district of this Court, a

substantial part of the events or omissions giving rise to the claim occurred within

the judicial district of this Court, and the Defendants are subject to the Court’s

personal jurisdiction with respect to this action because Defendant Acentria

maintains an office for conducting business within the judicial district of this court

and thus has contacts in this district sufficient to subject it to personal jurisdiction

if this district were a separate state.

                                          PARTIES

       3.     Plaintiff Rudd is domiciled in Leon County, Florida.

       4.     Defendant Marks is domiciled in Leon County, Florida.

       5.     Defendant Acentria is a Florida for-profit corporation with its

principal place of business at 1540 Cornerstone Blvd., Suite 230, Daytona Beach,

Florida 32117, but with locations throughout the State of Florida, including the

location where Plaintiff worked, 2600 Centennial Place, Suite 200, Tallahassee,

Florida 32308. Acentria’s agent for service of process is CT Corporation System,

1200 South Pine Island Road, Plantation, Florida 33324.




                                             2
      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 3 of 12




           FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      6.     Defendant Acentria is in the business of brokering the sale of personal

and commercial property and casualty insurance. It has annual sales in excess of

$500,000.00 per year and operates in interstate commerce.

      7.     On or about March 3, 2019, Plaintiff became employed by Defendant

Acentria at its Tallahassee, Florida office located at 2600 Centennial Place, Suite

200, Tallahassee, Florida, where she remained employed until on or about

November 6, 2020. At all times material, Plaintiff was an employee of Acentria as

a matter of law within the meaning of the Fair Labor Standards Act, 29 U.S.C. §§

201-219, as amended by the Portal to Portal Act, 29 U.S.C. §§ 251-262

(collectively “FLSA”).

      8.     At all times material, Defendant Marks was a Vice President of

Defendant Acentria, the local head of Acentria’s Tallahassee office where Plaintiff

worked, and was Plaintiff’s direct supervisor who controlled Plaintiff’s working

hours, assignments and working conditions generally. At some point during her

employment, Defendant Acentria made its employee Tammy Wise a supervisor,

and Plaintiff reported to both Ms. Wise and Defendant Marks.

      9.     At all times material, Plaintiff’s job title was a Commercial Account

Representative, and her duties involved assisting the Insurance Sales Producers in

servicing the customer’s insurance needs, mostly renewing policies in accordance



                                          3
        Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 4 of 12




with instructions given to her by the sales producers, Defendant Marks and Ms.

Wise.

        10.   In her role as an employee of Defendant Acentria, Plaintiff did not

manage Acentria’s enterprise or a customarily recognized department or

subdivision thereof; she did not direct the work of any other employees; and she

had no authority to or input in hiring or firing other employees, or in making

suggestions and recommendations that were given particular weight as to hiring,

firing, advancement, promotion, or any other change of status of other employees.

        11.   In her role as an employee of Defendant Acentria, Plaintiff did not

have the primary duty of performing office or non-manual work directly related to

the management or general business operations of the employer or the employer’s

customers; and did not have the primary duty of exercising discretion and

independent judgment with respect to matters of significance.

        12.   In Defendant Acentria’s business operations, Defendant Marks was

considered the overall boss of Defendant Acentria’s Tallahassee operations, and in

fact was the person who made the decision to hire Plaintiff.

        13.   At all material times, Defendant Marks was an employer, along with

Defendant Acentria, within the meaning of the FLSA because he acted “directly or

indirectly in the interest of the employer(s) in relation to the employee (Plaintiff),”




                                           4
      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 5 of 12




and exercised control over significant aspects of Plaintiff’s employment with

Defendant Acentria and the employment policies of Defendant Acentria.

      14.    At all material times, Plaintiff’s duties for the Defendants involved

work that averaged in excess of 40 hours per week. In violation of the FLSA,

Plaintiff was not paid for any of the overtime she worked.

      15.    Under the terms of Plaintiff’s employment, she was to be paid an

initial salary of $55,000.00 per year, later raised to $56,000.00 per year, which was

intended to cover 40 hours per week of work. In addition to her salary, Plaintiff

received one bonus in a small amount during the first holiday season she worked.

She was paid on a periodic basis by a check from Defendant Acentria.

      16.    The FLSA entitles Plaintiff to one and one-half times her “regular rate

of pay” for each hour she worked over 40 in a week. Plaintiff’s regular rate of pay

is defined by the FLSA as including “all remuneration” she received for her work

in any given week, divided by the number of hours the remuneration was intended

to cover, in this case 40 hours. Plaintiff’s “regular rate of pay,” is therefore

calculated by taking her salary of $55,000.00 - $56,000.00, adding to it all bonuses

earned by her in a year, dividing that amount by 52, for the number of weeks in a

year, and then dividing that figure by 40, the number of hours in a week.

      17.    For the year 2019, Plaintiff worked approximately 250 hours in excess

of 40 in the workweeks during that year. In the year 2020, Plaintiff worked



                                           5
      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 6 of 12




approximately 312 hours in excess of 40 in the workweeks during that year, for a

total of 562 hours of overtime for which she has not been paid.

      18.    For the years 2019 and 2020, Plaintiff’s regular rate of pay for

purposes of calculating the amount she is owed for overtime is $55,000.00 -

$56,000.00 (salary), divided by 52 (weeks in year), divided by 40 (working hours

in week), equaling approximately $26.92, but depending on when her salary was

raised and the amount of any bonus she received. This number for Plaintiff’s

regular rate of pay as defined by the FLSA is an estimate because additional

amounts will have to be added for any bonuses Plaintiff received during this two-

year period, and it will have to be adjusted for the period before and after she

received a raise. Based on this regular rate of pay figure, Plaintiff’s overtime

premium rate (one and one half times her regular rate of pay) is $40.38 per each

hour she worked overtime in 2019 and 2020.

      19.    Based on the overtime premium calculations above, Plaintiff’s

overtime premium pay due her for the years 2019 and 2020 is approximately

$22,696.15. This number is calculated by taking the total overtime hours (562)

and multiplying by the overtime premium pay per hour ($40.38). In addition,

thereto, Plaintiff is statutorily entitled to liquidated damages in an equal amount of

the premium pay due her, or $22,696.15, for a total amount of $45,392.31, together

with prejudgment interest and reasonable attorneys’ fees.



                                           6
       Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 7 of 12




       20.   Plaintiff complained to Defendants about the number of overtime

hours she was working, and she was terminated from her employment because of

her complaints. Plaintiff’s complaints included pointing out to Defendant Marks

and Ms. Wise that she was working many days through lunch without a break, and

spending many nights late at work until 8 pm or 9 pm at night. Plaintiff requested

that Defendant Marks get her a computer so that she could work from home, and

he promised to do so, but never did. Eventually, Plaintiff became so upset at the

number of hours she was working she threatened to get a lawyer involved, and she

was terminated within days of this threat because of her complaints.

       21.   To pursue her claims raised in this complaint, Plaintiff has been

required to retain legal counsel for which she is obligated to pay them a reasonable

fee.

                            COUNT I
             VIOLATION OF FAIR LABOR STANDARDS ACT

       22.   Plaintiff incorporates paragraphs 1 through 21 by reference.

       23.   At all material times there was in full force and effect, the FLSA.

       24.   At all times material, Defendant Acentria had employees engaged in

commerce or in the production of goods for commerce, and/or had employees

handling, selling or otherwise working on goods or materials that were moved in or

produced for commerce by a person.




                                          7
     Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 8 of 12




      25.   At all times material, Defendant Acentria had revenues in excess of

$500,000.00 per year, and were thus employers within the meaning of the FLSA.

      26.   At all times material hereto, Defendants were employers of Plaintiff

within the meaning of the FLSA.

      27.   At all times material hereto, Plaintiff was individually engaged in

commerce while working as an employee for the Defendants.

      28.   Plaintiff worked for Defendants from approximately March 3, 2019,

through November 6, 2020.

      29.   Plaintiff worked for Defendants with the title of Commercial Account

Representative, but with duties that entitled her to premium overtime pay.

      30.   Plaintiff was paid on a salary plus bonus basis at the rate of between

$55,000.00 and $56,000.00 per year, plus bonuses.

      31.   During each of the workweeks worked by Plaintiff, Defendants failed

to pay her overtime for each hour worked by Plaintiff over 40 in a week in

violation of the FLSA.

      32.   Plaintiff worked approximately 562 hours of overtime for which

Plaintiff was not paid her overtime wages in violation of the FLSA.

      33.   Defendants’ violations were willful within the meaning of the FLSA

because they either knew or showed reckless disregard as to whether its conduct

was prohibited by the FLSA.



                                         8
      Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 9 of 12




      34.    In failing to pay overtime to the Plaintiff, the Defendants did not have

a good faith belief that their refusal to pay overtime to the Plaintiff were not in

violation of the FLSA.

      35.    Plaintiff is entitled to overtime wages from the Defendants jointly and

severally in the amount of her regular rate of pay, calculated as follows: First, by

calculating Plaintiff’s regular rate of pay per hour by taking Plaintiff’s salary for a

week, adding in bonuses earned by Plaintiff for such week, and then dividing the

total by the number of hours Plaintiff was to have worked in a week, 40. Next, by

multiplying such hourly rate by 1.5 to arrive at the premium overtime rate owed to

Plaintiff (time and one-half). Then, by taking Plaintiff’s overtime premium rate and

multiplying such amount by the number of hours worked by plaintiff over 40 in

such week.

      36.    In addition, Plaintiff is owed an additional amount equal to the

amount of unpaid overtime wages as liquidated damages.

      37.    In addition, Plaintiff was required to hire legal counsel to pursue these

claims, and is obligated to pay a reasonable fee for their services. Plaintiff is

entitled to recover her reasonable attorneys’ fees and costs incurred to pursue her

claim for overtime under the FLSA, as well as recovery of pre-judgement interest

on the amounts due.




                                           9
     Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 10 of 12




                                    COUNT II
                                  RETALIATION

      38.    Plaintiff incorporates paragraphs 1 through 21 herein by reference.

      39.    The FLSA makes it unlawful to retaliate against employees who

engage in protected activity, such as complaining that their employer is failing to

honor their rights under the FLSA.

      40.    Plaintiff engaged in statutorily protected activity by complaining to

Defendants about the excessive hours that she was working, which, under

applicable law, were overtime hours for which she was not being paid overtime

wages.

      41.    Defendants terminated Plaintiff’s employment because she engaged in

statutorily protected activity, namely, about the excessive hours that she was

working, which, under applicable law, were overtime hours for which she was not

being paid overtime wages.

      42.    Defendants’ act of retaliation against Plaintiff in violation of the

FLSA entitles Plaintiff to reinstatement of her job, as well as back pay, front pay,

liquidated damages, compensatory and punitive damages, to the extent permitted

by law, prejudgment interest, costs and reasonable attorneys’ fees.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays:




                                          10
  Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 11 of 12




1) that this Court cause proper process to issue requiring the Defendants and

   each of them to answer this Complaint;

2) that this Court empanel a jury to try all issues of fact;

3) that this Court declare that Defendants and each of them have violated the

   FLSA;

4) that this Court enter judgment in favor of the Plaintiff and against

   Defendants, jointly and severally, for the overtime wages owed to Plaintiff,

   being one and one-half times the Plaintiff’s regular rate of pay for each hour

   worked over 40 in a week for the three-year period preceding the filing of

   the Complaint in this cause, all in an amount in excess of $22,696.15;

5) that this Court award to Plaintiff liquidated damages equal to the total

   amount of the overtime premium pay owed to her, in an additional amount

   in excess of $22,696.15;

6) that this Court award to Plaintiff reinstatement to the job she held prior to

   her termination, together with back-pay, front-pay, compensatory damages,

   liquidated damages, and punitive damages to the extent permitted by law;

7) that this Court award to Plaintiff pre-judgment interest on the total amount

   owed;

8) that this Court award to Plaintiff reasonable attorneys’ fees and costs under

   the FLSA; and



                                       11
     Case 4:21-cv-00103-MW-MAF Document 1 Filed 02/24/21 Page 12 of 12




   9) that this Court award to Plaintiff such other, further relief to which Plaintiff

      may be entitled.

Dated February 24, 2021.

                                 Respectfully submitted,

                                 By: /s/ D. Andrew Byrne
                                 D. Andrew Byrne, Esq.
                                 Fla. Bar No. 0905356
                                 New York Bar No. 4543120
                                 Tenn. Bar No. 011431
                                 Illinois Bar No. 6330729
                                 ANDREW BYRNE & ASSOCIATES, P.A.
                                 801 Brickell Avenue, 8th Floor
                                 Miami, Florida 33131
                                 305-433-7835
                                 305-433-5102 (fax)
                                 andrew@byrnepa.com

                                 and

                                 By: /s/ Ryan B. Hobbs
                                 Ryan B. Hobbs
                                 Florida Bar No: 44179
                                 BROOKS, LEBOEUF, FOSTER, GWARTNEY,
                                     LEACE & HOBBS, P.A.
                                 909 East Park Avenue
                                 Tallahassee, FL 32301
                                 Phone: 850-222-2000 / Fax: 850-222-9757
                                 rhobbs@tallahasseeattorneys.com
                                 jeanetta@tallahasseeattorneys.com

                                 Attorneys for Plaintiff




                                          12
